EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Ersler on 2/11/2021.
The application has been amended as follows: 

Claim 1 is amended at line 21 to read “retained in said first pin clamp and a second pin retained in said second pin clamp. . . .”
Claim 5 is amended to read “a second bag leg is attached to a second end and a bottom of . . . .”
Claim 6 is amended to read “a second pin hole is formed through said second bag leg to receive said second pin
Claim 12 is amended to read “a second bag leg is attached to a second end and a bottom of . . . .”
Claim 13 is amended to read “a second pin hole is formed through said second bag leg to receive said second pin
Claim 19 is amended to read “a second bag leg is attached to a second end and 
Claim 20 is amended to read “a second pin hole is formed through said second bag leg to receive said second pin
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734